Welcome
Before moving on to the next speaker I would like to inform Members that Mr Bronislaw Komorowski, President of the Polish Parliament, is in the official gallery, accompanied by a delegation.
(Applause)
Mr Komorowski has responded to an invitation from our President, Hans-Gert Pöttering, and a moment ago they both opened the photographic exhibition with which we are recalling the career in pursuit of freedom of our dear, much admired friend and colleague, Bronislaw Geremek, who is no longer with us. Mr Komorowski, we warmly welcome you to this your home, the European Parliament.